              Case 4:19-cv-04021-HSG Document 64 Filed 04/27/20 Page 1 of 5



     STEVEN A. FABBRO, ESQ. SBN 107973
1    LAW OFFICES OF STEVEN A. FABBRO
     601 Montgomery Street, Suite 688
2    San Francisco, CA 94111
     Telephone: (415) 391-6850
3    Facsimile: (415) 391-6856
     E-mail: fabbrolaw2001@yahoo.com
4    Attorneys for Plaintiffs: LINDA KUHN
5
6
7
                                   UNITED STATES DISTRICT COURT
8
                                NORTHERN DISTRICT OF CALIFORNIA
9
10   LINDA KUHN,                          )              Case Number: C 4:19-CV-04021-HSG
11                                        )
                                          )              STIPULATION AND [PROPOSED]
12                Plaintiff,              )              ORDER TO CONTINUE TRIAL AND
                                          )              TRIAL RELATED DEADLINES
13         vs.                            )
14                                        )
                                          )
15   L’OREAL USA S/D, INC., MATRIX        )
16   ESSENTIALS, INC., ULTA BEAUTY, INC., )
     and DOES 1 to 100,                   )
17                                        )
                  Defendants.             )
18                                        )
                                          )
19                                        )
20
            PLEASE TAKE NOTICE that Plaintiff Linda Kuhn (“Plaintiff”) and Defendants
21
     L’OREAL USA S/D, INC., MATRIX ESSENTIALS, LLC, and ULTA SALON, COSMETICS,
22
     & FRAGRANCE, INC., (“Defendants”) (collectively the “Parties”) present this stipulation (the
23
     “Stipulation”) to continue the trial and trial related dates. This Stipulation is submitted pursuant
24
     to Local Rule 7-1, Local Rule 7-12, and Local Rule 40-1. The Parties stipulate, pursuant to Local
25
     Rule 7-12, as follows:
26
27
28
                                                  Page 1 of 5
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE TRIAL AND TRIAL RELATED DEADLINES
                                                                    C 4:19-CV-04021-HSG
                  Case 4:19-cv-04021-HSG Document 64 Filed 04/27/20 Page 2 of 5




1            1.       This action arises out of a complaint for personal injuries which alleges that
2    Plaintiff Linda Kuhn suffered physical injuries when a certain container of Matrix Biolage Dry
3    Shampoo (the “Product”) and/or its contents and/or component parts exploded in an area
4    adjacent to where she was standing and severely injured her foot.

5            2.       It is alleged that Plaintiff was visiting her daughter in San Francisco at the time of

6    the injury. Plaintiff has since returned her home located in Cleveland, Ohio.

7            3.       It is further alleged that the Product was purchased by Plaintiff’s daughter at

8    Defendant Ulta Salon, Cosmetics, & Fragrance, Inc.’s San Francisco retail location.

9            4.       Defendant Ulta Salon, Cosmetics, & Fragrance, Inc. principal place of business is

10   in State of Illinois.

11           5.       Defendants L’Oreal USA S/D, Inc. and Matrix Essentials, LLC’s principal places

12   of business are in the State of New York.

13           6.       Prior to this matter being removed to this Court pursuant to 28 U.S.C. § 1441(b),

14   Defendants L’Oréal USA S/D, Inc. and Matrix Essentials, LLC propounded discovery in the

15   form of Special Interrogatories, Form Interrogatories, Requests for Production of Documents,

16   and a Request for Statement of Damages. Plaintiff timely responded to this discovery thereafter.

17           7.       The parties have exchanged their respective Rule 26 Initial Disclosures. Plaintiff

18   has propounded written discovery pursuant to Federal Rules of Civil Procedure Rules 26 and 34.

19   The parties are engaged in meeting and conferring regarding Defendants’ responses thereto.

20           8.       The parties submitted to the Court their Rule 26(f) Discovery Plan. Following a

21   Case Management Conference, this Court issued its Scheduling Order assigning, inter alia, a

22   close of fact discovery date of May 29, 2020 and Trial date of November 30, 2020. (Docket No.

23   37)
             9.       The Parties have not had reasonable opportunity to complete discovery. The
24
     Parties have been diligently engaged in conducting discovery, including obtaining third party
25
     records via subpoenas, and have exchanged initial written discovery. However, the Parties still
26
     have further discovery to conduct in order to facilitate resolution of this case. The Parties intend
27
28
                                                   Page 2 of 5
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE TRIAL AND TRIAL RELATED DEADLINES
                                                                    C 4:19-CV-04021-HSG
                Case 4:19-cv-04021-HSG Document 64 Filed 04/27/20 Page 3 of 5




1    to depose approximately fifteen (15) witnesses in this action and require additional time to
2    coordinate the depositions of said various witnesses with the calendars of all counsel 1. Several of
3    these witnesses are believed to reside out of state in the States of Ohio, Illinois, and New York
4    whom will need to be served with deposition subpoenas to compel their attendance.

5             10.      Additionally, due to national concerns regarding the spread of the COVID-19

6    Virus, counsel for the Parties anticipate that domestic air travel will be suspended and/or

7    witnesses will not be amenable to attending any depositions until the concerns are alleviated.

8    Counsel for the Parties also understand the courts nationwide are taking numerous preventive

9    measures, including cessation of court proceedings. Due to these nationwide concerns, the

10   Parties anticipate that there will be additional delays in conducting depositions. As noted herein,

11   numerous witnesses are located in States of California, Ohio, Illinois, and New York. Counsel

12   for the parties are located in San Francisco, CA, necessitating air travel for any depositions

13   occurring in the States of Ohio, Illinois, and New York, and special social distancing precautions

14   for those depositions occurring in the State of California.

15            11.      Mediation of the case was conducted on January 31, 2020. The case did not settle

16   but the parties are hopeful that additional discovery may facilitate case resolution.

17            12.      The Parties would be prejudiced if the Court did not grant the relief requested in

18   this Joint Motion. The Parties stipulate to the relief sought herein in good faith and not for the

19   purpose of delay.

20            13.      The Federal District Courts have “wide discretion in controlling discovery.”

21   (Little v City of Seattle, 863 F.2d 681, 685 (9th Circ. 1988)).

22            14.      This Court has authority to continue trial pursuant to Local Rule 40-1, which

23   provides as follows:
            “No continuance of a scheduled trial date will be granted except by order
24          of the Court issued in response to a motion made in accordance with the
25
     1
26     The majority of the issued subpoenas pertain to medical records. Additionally, many of the depositions will be of
     healthcare providers including hospital workers whose availability will likely be limited given increased hospital
27   occupancy rates, even if the parties were to agree to conduct the depositions by video. The parties recognize that it
     will likely be more challenging to obtain these records and deposition dates in light of the COVID-19 virus.
28
                                                         Page 3 of 5
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE TRIAL AND TRIAL RELATED DEADLINES
                                                                    C 4:19-CV-04021-HSG
              Case 4:19-cv-04021-HSG Document 64 Filed 04/27/20 Page 4 of 5




            provisions of Civil L.R. 7. Failure of a party to proceed with the trial on
1
            the scheduled trial date may result in the assessment of jury costs and the
2           imposition of appropriate sanctions, including dismissal or entry of
            default. Jury costs may be assessed for failure to proceed with a scheduled
3           trial or failure to provide the Court with timely notice of a settlement.”
4
            15.    The Parties stipulate, pursuant to Local Rule 7-12, to the following:
5
            a. To extend the close of fact discovery from May 29, 2020 to September 29, 2020;
6
            b. To extend the close of expert discovery from June 12, 2020 to October 16, 2020;
7
8           c. To extend the deadline for hearing of dispositive motions from July 30, 2020 to
               December 3, 2020 at 2:00 p.m.;
9
            d. To continue the Pretrial Conference date from November 10, 2020 at 3:00 PM to
10
               March 9, 2021 at 3:00 PM;
11
            e. To extend the 5-Day Jury Trial date from November 30, 2020 to March 29, 2021 at
12             8:30 a.m.
13
14
     Dated: April 24, 2020        LAW OFFICES OF STEVEN A. FABBRO
15
16
17
                                  /s/ Steven A. Fabbro____________________
18                                STEVEN A. FABBRO, ESQ.
                                  Counsel for Plaintiff Linda Kuhn
19
20
21
     Dated: April 24, 2020        GORDON REES SCULLY MANSUKHANI, LLP
22
23
                                  /s/ J. Dominic Campodonico_________________
24                                J. DOMINIC CAMPODONICO, ESQ.
                                  Attorneys for Defendants L’ORÉAL USA S/D, INC.,
25
                                  MATRIX ESSENTIALS, LLC, ULTA SALON, COSMETICS &
26                                FRAGRANCE, INC.

27
28
                                               Page 4 of 5
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE TRIAL AND TRIAL RELATED DEADLINES
                                                                    C 4:19-CV-04021-HSG
              Case 4:19-cv-04021-HSG Document 64 Filed 04/27/20 Page 5 of 5




1                                                ORDER
2    PURSUANT TO STIPULATION, IT IS SO ORDERED.
3
4    DATED: __________,
              4/27/2020 2020
5
                                                  ___________________________________
6                                                 JUDGE OF THE U.S. DISTRICT COURT
7
8
9
10
11
12
13                                         CERTIFICATION
14          The filing attorney attests that he has obtained concurrence regarding this document’s
15   content and authorization to file this document from the indicated signatories to the document.
16   Dated: April 24, 2020                /s/     Steven A. Fabbro______
17                                                Steven A. Fabbro
18
19
20
21
22
23
24
25
26
27
28
                                                Page 5 of 5
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE TRIAL AND TRIAL RELATED DEADLINES
                                                                    C 4:19-CV-04021-HSG
